McNaught, J.
For the reasons outlined in Pavlick v. Department of Agriculture & Markets (164 Misc. 42), decided concurrently herewith, the motion of the plaintiff for an injunction pendente lite is denied, without costs.
The motion of the defendants to dismiss the complaint is granted without costs, upon the ground that the complaint now fails to state cause of action, as it seeks to enjoin the enforcement and to secure a declaratory judgment of unconstitutionality as to a statute that by legislation has ceased to exist.
Submit orders accordingly.